                       Case 19-11646       Doc       Filed 03/12/20   Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                    At BALTIMORE
                                                 *
IN RE:                                           *
                                                 *
ARTHUR ALEXANDER WILLIE                          *       Case No. 19-11646
                                                 *
                                                 *
                                                 *
         Debtor                                  *       Chapter 13
                                                 *
                                                 *
                                                 *
*        *        *      *     *       *         *       *      *      *      *     *    *

             RESPONSE TO NOTICE OF FINAL CURE PAYMENT
       Now comes, SERVIS ONE, INC. DBA BSI FINANCIAL SERVICES, INC. attorneys,
Richard J. Rogers and Cohn, Goldberg & Deutsch, LLC, and in response to the Notice of Final
Cure Payment states as follows:

1)     SERVIS ONE, INC. DBA BSI FINANCIAL SERVICES, INC AGREES that the
Debtors have paid the full amount to cure the default on Creditor’s claim.

2)      SERVIS ONE, INC. DBA BSI FINANCIAL SERVICES, INC DISAGREES that Debtor
is current with respect to all payments consistent with §1322 (b) (5). The borrower still has a
negative escrow balance of $2,276.28 and owes $2488.30 and post- petition arrearage.




                                                         /s/ Richard J. Rogers
                                                         Richard J. Rogers 01980
                                                         Cohn, Goldberg & Deutsch, LLC
                                                         600 Baltimore Avenue, Suite 208
                                                         Towson, Maryland 21204
                                                         (410) 296-2550
                                                         Fax: (410) 296-2558
                                                         E-mail: bankruptcyecf@cgd-law.com
                  Case 19-11646       Doc     Filed 03/12/20    Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th of March, 2020 that a copy of the foregoing

Response to Notice of Final Cure Payment was served by first class mail to:

Arthur Alexander Willie
6036 Bellegrove Road
Brooklyn, MD 21225

AND BY ELECTRONIC FILING NOTIFICATION CM/ECF:

Marc A. Ominsky, Esquire
10632 Little Patuxent Parkway
Suite 249
Columbia, MD 21044
info@mdlegalfirm.com

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286
ecf@ch13balt.com



                                                                  /s/ Richard J. Rogers
                                                                  Richard J. Rogers
